Archibald C. Wemple, J.
The motion came on to be heard on December 2, 1957, and was later adjourned to December 6, 1957. On the latter date, both attorneys appearing herein stipulated that there were no amendments to be made to the pleadings and that the court was to examine the pleadings as now filed and determine whether or not there were any triable issues raised by these pleadings.
The court finds that the answer of the defendants Stanley Gorga and Antonina Gorga does raise such issues as:
1. Whether the property described is the only tract available for school purposes.
2. What is the value of the land to be condemned.
3. Whether or not all the proceedings were duly authorized and whether “ all preliminary steps required by law have been taken.”
4. Whether the parcels to be taken are properly described.
5. Whether a strip of land described is necessary for the purposes indicated in the petition.
6. Whether the petitioner has negotiated in good faith and separately as to acquiring a single parcel of some 45 acres.
Section 11 of the Condemnation Law specifically provides for the trial of “ any issue raised by the petition and answer ” either before the court or a referee. It is clear that some, or all, of the issues noted above and possibly others not noted may require trial. These issues, or some of them, are vital to the successful conclusion of this condemnation proceeding. The rights of the defendants are, of course, affected, but, in a larger sense, the rights of the taxpayers of the school district are concerned in respect to resolving all questions and all issues involving the title which will emerge out of this proceeding.
The defendants, Stanley Gorga and Antonina Gorga, have stipulated, through their attorney, in open court, that the plaintiff could go into possession of the property for the purpose of making test borings, and they have been given tacit permission to continue to occupy the property over the current winter. In fact, the Gorgas’ attorney raised no objection to the appointment of commissioners who, it is assumed, have taken their oaths of office.
As to these matters, the order of this court shall stand. As to the issues yet to be tried, the attorneys for the parties are directed to appear before this court in the court chambers on December 26, 1957 at 10:00 a.m. for the purpose of framing the issues and setting a date for trial of said issues so framed. There will be no delay in bringing the issues to a conclusion.
Enter order accordingly.